PER CURIAM.
This is an appeal from an order granting summary final judgment in favor of the appellee, Bituminous Casualty Corporation, which order was entered in a suit by appellant charging appellee with failure to satisfy a prior judgment rendered in favor of Wilbur R. Burns and Cassie Mae Burns, his wife, and against appellant.
Appellant alleged that Bituminous breached the terms and conditions of its policy of insurance in that it failed to pay sums which its insured became obligated to pay as damages arising from injury or loss of property caused by accident. Bituminous contends that the policy affords no coverage for the act committed, which act resulted in the judgment against appellant, because the act complained of was not an “accident” within the meaning of that term as it is used in the policy.
The trial court found merit in appellee’s contention and entered summary judgment in its favor and against appellant. We must conclude that the trial court was in error.
The principle of law and the facts of the instant case are essentially the same as those discussed and ruled upon in the case of Bituminous Casualty Corp. v. Burns, Fla.App.1967, 200 So.2d 612, and our holding therein is controlling in this appeal. Reversed on the authority of Bituminous v. Burns, supra.
Reversed.